      Case 6:18-cv-01228-LEK-ML Document 131-2 Filed 04/15/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
         NORTHERN DISTRICT OF NEW YORK MAIN OFFICE (SYRACUSE)


 RACHEL COLANGELO and                            CIVIL ACTION NO.: 6:18-cv-01228-LEK-ML
 KATHLEEN PARADOWSKI,
 individually and on behalf of a class of
 similarly situated individuals,
                                                 DECLARATION OF DAVID A. COULSON,
        Plaintiffs,
                                                 ESQ. IN SUPPORT OF DEFENDANTS’
 v.                                              MOTION TO EXCLUDE
                                                 PLAINTIFF’S EXPERT WITNESS
 CHAMPION PETFOODS USA INC.                      BRUCE G. SILVERMAN
 and CHAMPION PETFOODS LP,

        Defendants.



       I, DAVID A. COULSON, pursuant to 28 U.S.C. § 1746(2), declare under penalty of perjury

the following:

       1.        I am shareholder with the law firm of GREENBERG TRAURIG, P.A. I represent

Defendants Champion Petfoods USA Inc. and Champion Petfoods LP (collectively, “Champion”)

and submit this declaration in support of Champion’s Motion to Exclude Plaintiff’s Expert Witness

Bruce G. Silverman. This declaration is based on my personal knowledge and review of my files.

       2.        Attached as “Exhibit 1” is a true and correct copy of the Expert Report of Bruce

G. Silverman dated February 24, 202[1] and served in this action.

       3.        Attached as “Exhibit 2” is a true and correct copy of the transcript from the

deposition of Bruce G. Silverman taken on November 24, 2020 in the related case Song v.

Champion Petfoods, Case No. 18-cv-03205-PJS-KMM (D. Minn). The plaintiffs in the Song case

were represented by the same counsel as those here and advanced similar claims and theories as

Plaintiff does here. There has been substantial overlap between those two cases. Accordingly,
      Case 6:18-cv-01228-LEK-ML Document 131-2 Filed 04/15/21 Page 2 of 2




Plaintiff and Champion stipulated that Mr. Silverman’s deposition in Song would apply in this

action as well.

       4.         Attached as “Exhibit 3” is a true and correct copy of the transcript from the

deposition of Bruce G. Silverman taken on March 17, 2021 in this action.

                                                                                                     5.



       I declare under penalty of perjury that the foregoing is true and correct. Executed on this

15th day of April, 2021 in Miami, Florida.




                                                             s/ David A. Coulson____________
                                                             David A. Coulson




                                                2
